Citation Nr: 0209986	
Decision Date: 08/16/02    Archive Date: 08/21/02

DOCKET NO.  98-20 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for acquired multiple cauda 
equina neurofibroma tumors.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Knight Enferadi, Associate Counsel

INTRODUCTION

This veteran had active service from October 1959 to January 
1990.

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 1998 rating decision by the Department of Veterans 
Affairs (VA) Reno, Nevada Regional Office (RO).  


REMAND

The veteran claims entitlement to service connection for his 
neurofibroma tumors that affect his spine, contending that 
his disability is the result of exposure to ionizing 
radiation when he was located at the Nevada test site.  In 
addition, the veteran claims possible exposure to herbicide 
agents while in Vietnam.  

With respect to the veteran's service medical records, in a 
retirement examination dated in November 1989, the veteran 
had multiple complaints of breathing difficulties, problems 
with straightening up, sitting, and walking, dizziness, 
numbness, and stiffness.  Noted is recurrent pain affecting 
multiple areas, including the back.  

A private doctor's statement in February 1996 includes 
reference to the veteran's participation at the Mercury 
Atomic Test Site in 1963 and his exposure to exfoliant spray 
in 1967 during his tour in Vietnam.  Statements from a 
private doctor dated in March, June, and September 1996 
recite the veteran's history of involvement at the Nevada 
test site.  Also noted is his prior surgery to remove 
multiple neurofibromas.  The doctor noted experience in 
knowing individuals who developed unusual cancers after 
possible exposure to radiation.  The doctor indicated that 
the possibility of a relationship between the veteran's work 
at the test site and activities in Vietnam and the 
development of multiple neurofibromas should be considered.  

A letter dated in December 1996 from the Chief, U. S. Army 
Ionizing Radiation Dosimetry Center discloses that no records 
had been located concerning the veteran's exposure to 
radiation.  The Defense Special Weapons Agency (DSWA, now 
known as the Defense Threat Reduction Agency (DTRA)) 
confirmed that the veteran participated in Operation Roller 
Coaster at the Nevada test site in May and June 1963, which 
was an operation designed to determine the physical and 
chemical nature of the fallout resulting from the non-
nuclear, surface, or subsurface detonation of weapons 
containing plutonium.  

The veteran submitted a letter dated in March 1997 to the 
National Academy of Sciences regarding scientific and medical 
evidence of radiation exposure and its relationship to 
neurofibromas.  A response from the National Academy of 
Sciences also dated in March 1997 discloses that in general, 
the incidence of tumors affecting the brain and nervous 
system are increased by exposure to ionizing radiation.  A 
research study was included.  

A private doctor's statement from the Western Regional Center 
for Brain and Spine Surgery dated in April 1997 discloses 
that one year earlier, the veteran underwent surgery for 
multiple neurofibromas of the cauda equina.  The doctor noted 
that the veteran's disorder was extremely unusual and 
indicated reasonable suspicion that the veteran's tumors of 
the nervous system were related to his exposure to radiation 
at the Nevada test site.  The doctor further opined that to a 
reasonable degree of medical certainty that the veteran's 
participation in the Nevada test site put him at risk for 
exposure to radiation levels dangerous to anyone.  Also, the 
doctor concurred with the statement from the DSWA that there 
is risk for chronic disease based on exposure to low levels 
of ionizing radiation.  

The DSWA confirmed that while there is no medical science 
proof that exposure to low level of ionizing radiation is 
hazardous to health, it is assumed that even low levels of 
exposure present some slight risk.  

A request was submitted by VA in November 1997 to the U. S. 
Army Ionizing Radiation Dosimetry Center to determine a 
radiation dose estimate relative to the veteran's claimed 
participation in Mercury Test Site, Operation Rolling 
Thunder, and Operation Roller Coaster in May 1963.  

In response to requests concerning radiation exposure, a 
letter from VA dated in February 1998 is of file that 
discloses the veteran's participation in Operation Roller 
Coaster during May and June 1963 and an unknown probable dose 
of exposure to radiation with no other such exposure.  Noted 
is that the onset of the veteran's disease occurred 33 years 
after any exposure.  

An MRI done in June 1999 of the lumbosacral spine revealed 
post surgical changes of the lumbosacral, herniations, and 
clumping and faint enhancement of the spinal roots.  The 
doctor stated that it was very unusual to have as many 
neurofibromas as the veteran had and that experience had 
shown that in the area of Southern Nevada where the veteran 
had been, there was a very high probability that this unusual 
presentation of multiple intrathecal tumors was related to 
his work at the Nevada test site.  The March 1996 pathology 
report is of record that reveals a diagnosis of cauda equina 
tumor consistent with schwannoma, but no malignancy.  

In a July 1999 hearing, the veteran stated generally that he 
had participated in Operation Roller Coaster and Operation 
Rolling Thunder in May 1963 at the Nevada Test Site, also 
known as the Murphy Test Site under the auspices of the 
Atomic Energy Commission.  He believed that as a result of 
his work, he developed neurofibromas of the lumbosacral.  He 
stated that his duties consisted of taking photographs of 
depressions in the ground due to implosions, as well as 
pictures of tunnels, buildings, and animals being dissected 
near Ground Zero.  The veteran testified that the doctors 
wore protective clothing consisting of white hoods, boots, 
and gloves, whereas he wore nothing more than Army fatigues, 
boots, and a cap.  

The veteran testified that part of his job consisted of 
taking a Geiger counter to different areas of the test site 
and report any deflections of the needle on the Geiger 
counter.  When it moved to the right, that indicated some 
degree of radiation.  He also took measurements at the 
highway near the test site to report any type of radiation 
that might have occurred during explosions.  

The veteran then testified that in 1996, he was referred to a 
neurologist, at which time a MRI was ordered.  Quite a few 
tumors were found.  The doctor informed him that he was 
familiar with neurofibromas from having treated other workers 
from that test site.  The veteran also mentioned that he had 
been in Vietnam for two and a half years and had possibly 
been exposed to Agent Orange.  

VA examiner in February 2000 rendered an opinion that in 
spite of the veteran's contentions that his tumors developed 
from exposure to ionizing radiation at the Nevada Test Site, 
the lesions were genetic in origin and that there was no 
known data documenting radiation exposure as a cause or 
stimulus to the growth of neurofibromas.  

The veteran has submitted multiple newspaper articles that 
document research and publications on the health risks of the 
population living in the area of the Nevada Test Site.  

The Board cannot diminish the veteran's apparent need for 
further assistance in developing this claim.  Given his 
contentions and the indications noted above by physicians as 
to the possible exposure to ionizing radiation and its 
effects, the Board notes that the veteran's claim is grounded 
in 38 C.F.R. § 3.311(a)(2)(iii) (2001).  The Board is aware 
that the veteran's disability of acquired multiple cauda 
equina neurofibroma tumors is not among those subject to 
presumptive service connection on the basis of exposure to 
radiation under the regulatory provisions of 38 U.S.C.A. § 
1112(c) and 38 C.F.R. § 3.309(d), nor is it contained on the 
list of radiogenic diseases set forth in 38 C.F.R. § 3.311.  
However, under the regulations noted above, the facts of this 
case present a valid alternative theory of exposure.  Section 
3.311(a)(2)(iii) directs development in "all other claims 
involving radiation exposure".  

The record therefore does not rule out this basis of possible 
exposure, which is significant in light of VA's duty to 
assist in the preparation of a dose estimate.  In addition, 
the record does not contain sufficient evidence to confirm or 
refute the veteran's assertions regarding medical evidence of 
effects even as to low level radiation exposure.  Thus, 
clarification of information on material issues is necessary 
to fulfill the duty to assist under section 3.311.  

Section 3.311(a)(2) provides that dose information for 
nuclear weapons test participants is to be obtained from the 
DNA (now the DTRA).  In all other claims, a dose estimate is 
to be made by the VA Under Secretary for Health, after all 
available information concerning exposure is obtained by the 
RO (emphasis added).  

The RO must undertake development that if productive could be 
of help to the Under Secretary for Health in the preparation 
of a dose estimate for the veteran.  The RO is responsible 
for completing the development provided under 38 C.F.R. 
§ 3.311(a)(2)(iii) as the veteran's claimed exposure was not 
based solely upon atmospheric test participation.  

The RO has the responsibility to obtain information that 
could assist in the preparation of a dose estimate for the 
veteran.  Thereafter, all information which could relate to 
the amount of any radiation exposure he may have received 
should be submitted to the Under Secretary for Health for the 
preparation of a dose assessment in accordance with section 
3.311(a)(2)(iii).  Then, further development as obligated 
under the regulation should be completed. 

The Board must observe that section 3.311(a)(2)(iii) clearly 
directs the steps to be completed in the dose assessment 
development phase in a claim such as the veteran's.  The 
regulation clearly directs that all records obtained will be 
forwarded to the Under Secretary for Health for preparation 
of a dose estimate, to the extent feasible, based on 
available methodologies. 

The requirement regarding the preparation of a dose 
assessment by VA is unique to claims brought under section 
3.311(a)(2)(iii).  VA may rely upon dose data provided by the 
Department of Defense in cases brought under sections 
3.311(a)(2)(i) or (a)(2)(ii).  The responsibility for dose 
estimate preparation by VA in claims brought under section 
3.311(a)(2)(iii) is clear from the regulation and must be 
based upon all available information.  

The Board must observe that there have been changes in the 
law during the pendency of this appeal.  On November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) now codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107 (West Supp. 2002).  VA has issued final 
regulations to implement the VCAA. VA has stated that the 
implementing regulations confer no additional rights than 
provided for in the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3,159 
and 3.326(a)).  According to Congress it was intended that 
the VCAA will apply to pending claims.  

The Board observes that the recently published regulations 
effective February 22, 2002, permit the Board to obtain 
evidence and cure procedural defects without remanding.  They 
were not intended to preclude a remand in all circumstances.  
See 67 Fed. Reg. 3,099-3,016 (Jan. 23, 2002) (to be codified 
at 38 C.F.R. §§ 19.9, 19.31, 20.903 and 20.1304).  See 
Chairman's Memorandum No. 01-02-01 (January 29, 2002) para. 
9(c)(1) noting radiation case evaluation under section 3.311 
is one of the actions that must be accomplished at the VARO 
level on account of current law that requires special 
internal VA review.

In view of the information on file, the Board believes that 
the RO should complete additional development to insure there 
is a record on appeal that would allow for an informed 
determination of the issue under review. 

The case is REMANDED for the following action:

1. The RO, as provided in 38 C.F.R. 
§ 3.311(a)(2)(iii), should insure that 
all likely sources that may contain 
information of the veteran's claimed 
exposure to radiation have been 
contacted.  Once such development is 
completed, all records obtained, 
including sources identified by the 
veteran, and records, information and the 
veteran's statements concerning his 
exposure, should be referred to the VA 
Under Secretary for Health for the 
preparation of a dose estimate (which may 
include a determination of no exposure).  

If it is determined that the veteran was 
exposed to ionizing radiation in military 
service, as claimed, the issue should be 
further developed under 38 C.F.R. 
§ 3.311(c) as provided under 
§ 3.311(b)(1).  In any review of the 
claim under 38 C.F.R. § 3.311(c), any 
opinion from the VA Under Secretary for 
Benefits, or designee of the VA Under 
Secretary for Benefits, of no reasonable 
possibility that neurofibromas were 
caused by inservice exposure, if so 
concluded, must be accompanied by a 
thorough explanation of the rationale for 
any conclusions reached.  In accordance 
with the guidance in Stone v. Gober, 14 
Vet. App. 116 (2000), such an opinion 
need not explicitly discuss each of the 
38 C.F.R. § 3.311(e) factors but it must 
be more than a cursory explanation and a 
mere restatement of any opinion obtained 
from the office of the VA Under Secretary 
for Health.  

2. The RO should then review the 
veteran's claim.  All pertinent law and 
regulations should be considered.  If the 
veteran's claim remains denied, he and 
his representative should be provided 
with a supplemental statement of the 
case, which should include, but not be 
limited to, any additional pertinent law 
and regulations and a complete discussion 
of the action taken on the veteran's 
claim.  Applicable response time should 
be allowed.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK J. SWIATEK
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2001).




